ATTORNEY GRIEVANCE COMMISSION IN THE
OF MARYLAND COURT OF APPEALS
OF MARYLAND
Petitioner
Misc. Docket AG
v.

No. 10
JOHN J. SULLIVAN, JR.

September Term, 2014

****%***-X-%

Respondent
*

***********************************************

ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant
to Maryland Rule 16-772, it is this 16th day of July , 2014,

ORDERED, by the Court of Appeals of Maryland, that John J. Sullivan, Jr., Respondent,
be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland,
effective immediately; and it is further

ORDERED, that the Clerk of this Court, in accordance with Rule l6-772(d), shall strike
the name of John J. Sullivan, Jr. from the register of attorneys in this Court and certify to the
Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this

State that the name of John J. Sullivan, Jr. has been so stricken.

/s/ G1enn T. Harrel1, Jr.
Senior Judge